Name: Commission Regulation (EEC) No 3247/89 of 27 October 1989 amending Regulation (EEC) No 3155/85 providing for the advance fixing of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 10. 89 Official Journal of the European Communities No L 314/51 COMMISSION REGULATION (EEC) No 3247/89 of 27 October 1989 amending Regulation (EEC) No 3155/85 providing for the advance fixing of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Article 6 of Commission Regulation (EEC) No 3155/85 (3), as last amended by Regulation (EEC) No 1678/89 (4), provides in certain cases for the adjustment of monetary compensatory amounts fixed in advance ; whereas, pursuant to paragraph 4 of that Article, such adjustments are to be made in accordance with the rules applicable to the basic product to advance fixing of which is taken into account for goods covered by Council Regulation (EEC) No 3033/80 (*), as amended by Regulation (EEC) No 3743/87 (6) ; whereas, where several basic products are fixed in advance on the same date, there may be ambiguity concerning the adjustments of the monetary compensatory amounts for the goods in question ; whereas those detailed rules on adjustment should accordingly be made clearer ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committee concerned, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 6 (4) of Regulation (EEC) No 3155/85 : 'Where several basic products may be taken into account pursuant to the provisions : of the first subparagraph, the adjustment shall be made in accordance with the rules applicable to the basic product in the milk and milk products sector, or, where such products are not concerned, in the cereals sector.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 27 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (*) OJ No L 182, 3 . 7 . 1987, p. 1 . (3) OJ No L 31G, 21 . 11 . 1985, p. 22. ( «) OJ No L 164, 15 . 6. 1989, p. 12. (Ã  OJ No L 323, 29 . 11 . 1980, p . 1 . (*) OJ No L 352, 15. 12. 1987, p . 29 .